PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PERRY, RICHARD
Application No. 13/751,174
Filed: 28 Jan 2013
For: FENCE RAIL COMBINATION TOOL

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed February 23, 2022 (dated February 9, 2022).

The petition under 37 CFR 1.181 is DISMISSED.

The above-identified application was held abandoned for failure to timely pay the issue fee in response to the Notice of Allowance, mailed February 26, 2016.  This Notice set a statutory period for reply of three months.  No issue fee having been received, the application became abandoned by operation of law on May 27, 2016.  The Office mailed a courtesy Notice of Abandonment on June 6, 2016.  Applicant filed petitions to withdraw the holding of abandonment on September 9, 2016, April 4, 2017, June 14, 2017, September 22, 2017,    January 15, 2019, and March 3, 2020.  However, the petitions were dismissed in decisions mailed on February 13, 2017, April 24, 2017, July 24, 2017, November 20, 2017,             February 11, 2019, and March 11, 2020, respectively.

The most recent decision mailed March 11, 2020 set a two month, extendable period for reply.  Applicant filed the instant renewed petition on February 23, 2022, almost two years later. As such, the instant petition is dismissed as untimely.

Applicant may revive the application under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m); (currently $1050 for at the small entity rate; or $525 at the micro entity rate, provided a proper Certification of Micro Entity Status form is or has been filed); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  Applicant’s failure to promptly file a petition to revive may be construed as intentional delay and thus be an absolute bar to revival.



By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
By internet:		EFS-Web
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions

Enc:  PTO/SB/64 (2 pages)
         Privacy Act Statement (1 page)